Exhibit 10.13

The confidential portions of this exhibit, which have been removed and replaced
with an asterisk, have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under Rule
406 and Rule 24b-2.



BATTERY SUPPLY AGREEMENT EXTENSION PROPOSAL

Wilson Greatbatch Technologies, Inc. (WGT)
Guidant CRM Corporation (GDT)



I.                 Term

This Battery Supply Agreement Extension amends battery pricing listed in the
WGT/GDT Supply Agreement currently in force dated 15 April 1999. This Agreement
Extension becomes effective on 01 October 2001 and expires 31 December 2004.

All terms and conditions listed in the 15 April 1999 Agreement that are not
amended herein will remain in force through the expiration date of this
Agreement Extension.

II.                Blanket Order

GDT will place a                  *                 blanket order for all
anticipated battery purchases, with the                 *                  being
"firm." GDT will place subsequent              *             orders at least 30
(thirty) days prior to the end of each blanket order.

III.              Pricing

a. Lithium Iodine Battery Pricing



                 Units per Year
                 per Model

Unit Price
Year #1

Unit Price
Year #2

Unit Price
Year #3

                         *

    *    

*

*

                         *

*

*

*

                         *

*

*

*



 i.   Lithium iodine "Units per Year" determined by battery model.
 ii.  Proposal for complexity factors still applies superimposed on volume
      matrix; current designs are grandfathered.
 iii.          *           batteries to be supplied at           *         
      pricing shown above, on a per-model basis, contingent upon placement
      of                  *                    non-cancelable blanket order.

b. Carbon Monofluoride (CFx) Battery Pricing



                  Units per Year

Unit Price

                             *

 *       

                             *

 *     

                             *

 *      

                             *

 *



 i.   CFx pricing shown above is for stainless steel encased, single cathode
      plate construction cells only.
 ii.  CFx "Units per Year" includes all models.
 iii. Price premiums based upon shape and/or terminal modification complexity
      apply.

c. Silver Vanadium Oxide (SVO) Pricing



                  Units per Year
                  per Model

Unit Price

                          *

*        

                          *

*        

                          *

*        

                          *

*        



 i.   SVO "Units per Year" determined by battery model
 ii.  Pricing applies to current technology
 iii. Pricing applies to rectangular shape factors
 iv.  Pricing for GDT's largest unit volume SVO battery will be       
      *           per unit; assumed is a quantity         *           
      units          *     
 v.   Price premiums based upon shape and/or terminal modification complexity
      apply; current designs are grandfathered
 vi.  A         *          "short run" premium will apply for all cell models
      where annual volumes      *       .    

WILSON GREATBATCH TECHNOLOGIES, INC. GUIDANT CRM CORPORATION Signature:/s/
Robert C. Rusin Signature:/s/ Richard R. Doyle Print: Robert C. Rusin Print:
Richard R. Doyle Title: General Manager Title: V.P. Manufacturing Date: 21
September 2001 Date: 26 September 2001